Exhibit 10.1

 

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of August 14, 2019 (the "Second Amendment Effective
Date"), is by and among CARBON APPALACHIA ENTERPRISES, LLC, a Delaware limited
liability company ("CAE"), and NYTIS EXPLORATION (USA) INC., a Delaware
corporation ("Nytis USA", and together with CAE, collectively, "Borrowers", and
each, individually, a "Borrower"), each of the Subsidiaries party hereto
(collectively, the "Guarantors" and each a "Guarantor"), LEGACYTEXAS BANK, as
the Administrative Agent (the "Administrative Agent"), and the Lenders party
hereto.

WHEREAS, Borrowers, the financial institutions from time to time party thereto
(the "Lenders"), and Administrative Agent are parties to that certain Amended
and Restated Credit Agreement dated as of December 31, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement");

WHEREAS, Borrowers have advised Administrative Agent and the Lenders that
certain Events of Default have occurred under the Credit Agreement as the result
of Borrowers' failure to comply with (i) the reporting requirement set forth in
Section 7.1(p) of the Credit Agreement for the fiscal quarter ending March 31,
2019, and (ii) the Current Ratio financial covenant set forth in Section 9.2 of
the Credit Agreement for the fiscal quarter ending June 30, 2019 (the foregoing
Events of Default, collectively, the "Specified Defaults");

WHEREAS, Borrowers have requested Administrative Agent and the Lenders to agree
to amend the Credit Agreement and waive the Specified Defaults as hereinafter
provided, and, subject to the terms and conditions set forth herein,
Administrative Agent and the Lenders are willing to agree to such amendments and
limited waiver, all as hereinafter provided; and

WHEREAS, Borrowers, the Guarantors, the Lenders and Administrative Agent
acknowledge that the terms of this Amendment constitute an amendment and
modification of, and not a novation of, the Credit Agreement and the other Loan
Documents.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION 1.        Definitions. Unless otherwise defined in this Amendment,
capitalized terms used in this Amendment that are defined in the Credit
Agreement shall have the meanings assigned to such terms in the Credit
Agreement.

SECTION 2.        Amendments to Credit Agreement. Subject to satisfaction of the
conditions to effectiveness set forth in Section 3 of this Amendment, the
parties hereto agree as follows:

(a)              Amendment to Section 8.19 of the Credit Agreement. Section 8.19
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

Section 8.19 Certain Accounts Payable.

 

(a)       On or before September 30, 2019, for each well whose reserves or
projected cash flow are from time to time included in any Reserve Report, there
shall be no accounts payable outstanding more than 90 days after the due date
under or in connection with an authorization for expenditure that are associated
with such well, other than those that are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
have been established.

 



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



 

 

(b)       Commencing as of October 1, 2019 and thereafter, there shall be no
accounts payable outstanding more than 90 days after the due date, other than
accounts payable that are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP have been
established.

 

(b)             New Section 9.3 of the Credit Agreement. A new Section 9.3 is
hereby added to the end of Article 9 of the Credit Agreement to read in its
entirety as follows:

Section 9.3 Minimum Liquidity. Borrowers shall not permit the Liquidity to be
less than $3,000,000 at any time.

SECTION 3.        Conditions of Effectiveness. The amendments set forth in
Section 2 of this Amendment, the agreements and covenants set forth in Section 4
of this Amendment, the limited waiver set forth in Section 5 of this Amendment,
as well as any other terms and conditions set forth herein, shall be effective
as of Second Amendment Effective Date, provided that Administrative Agent shall
have received each of the following:

(a)              a counterpart of this Amendment executed by Borrowers, the
Guarantors and the Lenders; and

(b)             such other certificates, documents, consents or instruments as
Administrative Agent may reasonably require.

SECTION 4.        Agreement Regarding Asset Sale; Sale Milestones. The Borrowers
hereby covenant and agree that:

(a)              The Borrowers shall solicit offers from third-parties to
purchase certain Property of the Borrowers and their respective Subsidiaries in
one or a series of transactions (collectively, the “Sale”) and comply with all
other covenants, agreements, and deliverable and timing requirements set forth
in clauses (b) and (c) below.

(b)             On or before December 31, 2019 (or such later date as agreed to
in writing by Administrative Agent in its sole discretion) (such date, the "LOI
Date"), the Borrowers shall deliver to Administrative Agent evidence reasonably
satisfactory to Administrative Agent that Borrowers have received one or more
executed letters of intent from a reputable purchaser (each such letter, an
"LOI") or other offer in connection with the Sale.

(c)              As soon as possible, but in any event within sixty (60) days
after the LOI Date (or such later date as agreed to in writing by Administrative
Agent in its sole discretion), the Borrowers shall (i) have consummated the Sale
and the related transactions in connection with the LOIs, (ii) generate or
receive proceeds in connection with the Sale in an amount equal to or greater
than $2,000,000, and (iii) upon consummation of the Sale, immediately prepay the
principal of the Loans with proceeds from the Sale in an amount equal to or
greater than $2,000,000 on such date.

SECTION 5.        Specified Defaults; Limited Waiver.

(a)              Specified Defaults. Borrowers have requested that
Administrative Agent and the Lenders waive the Specified Defaults. Subject to
the terms and conditions of this Amendment, Administrative Agent and the Lenders
hereby waive the Specified Defaults.



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



 

 

(b)             Limited Waiver. Except for the limited waiver set forth in
Section 5(a) and except as otherwise provided herein, no provision hereof shall
constitute a waiver of any of the terms or conditions of the Credit Agreement or
any other Loan Document other than those terms or conditions expressly addressed
herein (and even in such instance, only to the extent explicitly addressed
herein). Other than as expressly set forth in this Amendment, nothing contained
in this Amendment shall be construed as a waiver of any Default or Event of
Default or a consent to any action or inaction by any Borrower, any Guarantor or
any other Obligated Party, nor shall it be construed as a course of dealing or
conduct on the part of any Lender. All rights and remedies now or hereafter
available to Administrative Agent or any Lender are hereby reserved. The limited
waiver set forth herein shall be effective only in this specific instance and
for the specific purpose for which it is given, and this limited waiver shall
not entitle any Borrower to any other or further waiver or consent in any
similar or other circumstance.

SECTION 6.        Acknowledgment and Ratification. As a material inducement to
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of Borrowers and each of the Guarantors acknowledges and agrees that (a) the
execution, delivery, and performance of this Amendment shall, except as
expressly provided herein, in no way release, diminish, impair, reduce, or
otherwise affect the obligations of such Person under the Loan Documents to
which such Person is a party, (b) acknowledges and agrees that each Loan
Document to which such Person is a party shall remain in full force and effect
and shall each continue to be the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with its terms, and
(c) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, any of the Loan Documents.

SECTION 7.        Representations and Warranties. Before and after giving effect
to this Amendment, the Borrowers hereby confirm that (a) the representations and
warranties of each Borrower and each other Obligated Party contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent such representations and warranties are
qualified by materiality, in which case they shall be true and correct in all
respects) on and as of the Second Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except to
the extent such representations and warranties are qualified by materiality, in
which case they shall be true and correct in all respects) as of such earlier
date, and (b) no Default or Event of Default shall have occurred and be
continuing (other than the Specified Defaults).

SECTION 8.        Administrative Agent and the Lenders Make No Representations
or Warranties. By execution of this Amendment, neither Administrative Agent nor
any Lender (a) makes any representation or warranty or assumes any
responsibility with respect to any statements, warranties, or representations
made in or in connection with the Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Amendment,
the Credit Agreement, the Loan Documents or any other instrument or document
furnished pursuant hereto or thereto, or (b) makes any representation or
warranty or assumes any responsibility with respect to the financial condition
of any Borrower, any Guarantor or any other Person or the performance or
observance by such Persons of any of their obligations under the Loan Documents
or any other instrument or document furnished pursuant thereto.

SECTION 9.        Effect of Amendment. This Amendment (a) except as expressly
provided herein, shall not be deemed to be a consent to the modification or
waiver of any other term or condition of the Credit Agreement, the other Loan
Documents or any of the instruments or agreements referred to therein,
(b) except as expressly provided herein, shall not prejudice any right or rights
which Administrative Agent or the Lenders may now or hereafter have under or in
connection with the Credit Agreement or any other Loan Document, including,
without limitation, the right to accelerate the Obligations, institute
foreclosure proceedings, exercise their respective rights under the UCC or other
applicable Law, and/or institute collection proceedings against any Borrower,
any Guarantor, or any other Obligated Party, to the extent provided therein or
by Law, and (c) except as expressly provided herein, shall not be deemed to be a
waiver of any existing or future Default or Event of Default under the Credit
Agreement or any other Loan Document.



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



 

 

SECTION 10.     Miscellaneous. This Amendment shall be governed by, and
construed in accordance with, the Laws of the State of Texas. The captions in
this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof. This Amendment may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one instrument. In proving this
Amendment, it shall not be necessary to produce or account for more than one
such counterpart. This Amendment, and any documents required or requested to be
delivered pursuant to Section 3 hereof, may be delivered by telecopy or pdf
transmission of the relevant signature pages hereof and thereof, as applicable.

SECTION 11.     NOTICE OF FINAL AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Remainder of page intentionally left blank. Signature pages follow.]



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.



  BORROWERS:           CARBON APPALACHIA ENTERPRISES, LLC             By: /s/
Patrick R. McDonald       Patrick R. McDonald       President             NYTIS
EXPLORATION (USA) INC.             By: /s/ Patrick R. McDonald       Patrick R.
McDonald       President  





SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



 



  GUARANTORS:             APPALACHIA GAS SERVICES, LLC             By: /s/
Patrick R. McDonald       Patrick R. McDonald       President                  
  CARBON APPALACHIA GROUP, LLC             By: /s/ Patrick R. McDonald      
Patrick R. McDonald       President                     CARBON APPALACHIAN
COMPANY, LLC             By: /s/ Patrick R. McDonald       Patrick R. McDonald  
    President                     CARBON TENNESSEE MINING COMPANY, LLC          
  By: /s/ Patrick R. McDonald       Patrick R. McDonald       President        
            CARBON WEST VIRGINIA COMPANY LLC             By: /s/ Patrick R.
McDonald       Patrick R. McDonald       President  



 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



 

 

  GUARANTORS:             COALFIELD PIPELINE COMPANY             By: /s/ Patrick
R. McDonald       Patrick R. McDonald       President & CEO            
CRANBERRY PIPELINE CORPORATION             By: /s/ Patrick R. McDonald      
Patrick R. McDonald       President             KNOX ENERGY, LLC             By:
Carbon Appalachia Enterprises, LLC,       its sole Member             By: /s/
Patrick R. McDonald       Patrick R. McDonald       President             NYTIS
EXPLORATION COMPANY LLC             By: Nytis Exploration (USA) Inc.,       its
sole Manager                     By: /s/ Patrick R. McDonald       Patrick R.
McDonald       President  



 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



 



  ADMINISTRATIVE AGENT:             LEGACYTEXAS BANK             By: /s/ Michael
Dombroski       Michael Dombroski       Managing Director             LENDER:  
          LEGACYTEXAS BANK             By: /s/ Michael Dombroski       Michael
Dombroski       Managing Director  





SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



 

 



  LENDERS:             EAST WEST BANK             By: /s/ Mary Lou Allen    
Name: Mary Lou Allen     Title: Portfolio Manager                  





 



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



 

 



  LENDERS:             SIMMONS BANK, an Arkansas Chartered Bank             By:
/s/ Zachary Holly     Name: Zachary Holly     Title: Vice President          



 



 



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



 





  LENDERS:             CIT BANK, N.A.             By: /s/ Stewart McLeod    
Name: Stewart McLeod     Title: Director  





 



SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



